Name: Commission Regulation (EEC) No 1734/83 of 27 June 1983 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 169/22 Official Journal of the European Communities 28 . 6 . 83 COMMISSION REGULATION (EEC) No 1734/83 of 27 June 1983 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency into consideration for the purpose of calculating the monetary compensatory amounts valid on 1 June 1983 ; Whereas application of these provisions makes it necessary to alter the special rates for the pound sterling, the Italian lira and the Greek drachma, HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfrs/Lfrs 1 = 0,0222713 ECU : (b) for the Danish krone : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (*), as last amended by Regulation (EEC) No 3104/80 (6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee , Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert the free ­ at-frontier prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 1484/83 0 ; Whereas, for the currencies of the Member States maintained at any given moment with a maximum spread of 2,25 % , the special rate is the conversion rate resulting from the central rate ; whereas, for the other currencies , the special rate for the period 1 July to 15 December 1983 is equal to the conversion rate in relation to all the currencies of the Member States, maintained at any given moment with a maximum spread of 2,25 % , resulting from the average rate taken Dkr 1 = 0,122834 ECU ; (c) for the German mark : DM 1 = 0,446062 ECU ; (d) for the French franc : FF 1 = 0,145464 ECU ; (e) for the pound sterling : £ 1 = 1,76899 ECU ; (f) for the Irish pound : £ Irl 1 = 1,37800 ECU ; (g) for the Italian lira : Lit 100 = 0,0741143 ECU ; (h) for the Dutch guilder : F1 1 = 0,395891 ECU ; (i) for the Greek drachma : Dr 1 = 0,0131647 ECU. Article 2 Regulation (EEC) No 1484/83 is hereby repealed. Article 3 This Regulation shall enter into force on 1 July 1983 . (') OJ No L 54, 5 . 3 . 1979 , p. 1 . 2) OJ No L 326, 23 . 11 . 1982, p. 1 . (3 ) OJ No 106, 30 . 10 . 1962, p . 2553/62. (4) OJ No L 263, 19 . 9 . 1973, p . 1 . 0 OJ No L 157, 18 . 6 . 1976, p . 20 . (6) OJ No L 324, 29 . 11 . 1980, p . 63 . (7) OJ No L 151 , 9 . 6 . 1983 , p. 33 . 28 . 6 . 83 Official Journal of the European Communities No L 169/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1983 . For the Commission Poul DALSAGER Member of the Commission